Citation Nr: 0917400	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2008, the Board remanded this matter to the RO for 
further development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in the July 2008 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the central office.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran as a current diagnosis of PTSD linked to the claimed 
in-service stressor of sexual trauma.

2.  The competent evidence is in relative equipoise with 
respect to the issue of whether there is credible evidence of 
record indicating the occurrence of the Veteran's alleged in-
service sexual trauma.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service 
connection for PTSD as a result of personal assault.  He 
contends that while on fire watch a fellow service member 
attempted to rape him in the winter of 1969.   He did not 
report the incident, because he was embarrassed.  The Veteran 
stated that after the incident, he became very disturbed and 
he started to feel like he did not care about the military 
anymore.  This resulted in multiple infractions of 
regulations and a court-martial, but he was honorably 
discharged.  The RO denied the claim.  The Veteran appeals 
this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  An April 
2008 VA mental health examination provides a diagnosis of 
chronic PTSD.  The examiner noted that it appeared that his 
trauma occurred while he was in the Army from an attempted 
rape by a fellow soldier.  Thus, two of the three elements 
for establishing service connection for PTSD have been 
satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).  In this case, the Veteran does not 
contend nor does the record show that the Veteran engaged in 
combat.  In addition, the Veteran's alleged stressor of a 
personal assault is not combat related.  As the alleged 
stressor is not combat related, lay testimony alone is not 
enough to establish the occurrence of the claimed military 
sexual trauma.  Accordingly, there must be credible 
supporting evidence of record that the alleged stressor 
occurred in order to warrant service connection.

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14(c) states that, in cases of personal assault, 
development of alternate sources for information is critical.  
It includes an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Board observes that the Veteran's service record contains 
evidence that is suggestive of behavior changes after the 
alleged assault.  The Veteran's service medical records 
document the Veteran's complaints of restlessness and 
nervousness in November 1969.  The Veteran's service 
personnel records reflect that the Veteran finished basic 
training with good conduct and efficiency ratings.  However, 
after the alleged attempted rape occurred in the winter of 
1969, the personnel records reflect disciplinary actions 
including at least five Article 15's and an intra-battalion 
transfer for rehabilitation.  The Veteran was discharged from 
the military due to unfitness in January 1970. 

The Veteran was provided with a VA examination in April 2008.  
After a review of the claims file and an examination of the 
Veteran, the examiner provided the opinion that it is at 
least as likely as not that his behavior changes, legal 
problems and subsequent drug and alcohol abuse and dependence 
were related                                                                      
to the trauma he experienced and his reaction to the trauma.  
The Board finds that this opinion supports the contention 
that the Veteran's behavior changes and disciplinary problems 
in service are consistent with the occurrence of an attempted 
sexual assault.  The RO sought an additional opinion in June 
2008.  The examiner noted that she extensively reviewed the 
claims file and found that it did not provide evidence of a 
stressor consistent with the Veteran's report in the 
military.  She determined that the record revealed an 
"established pattern of shirking" which cannot be 
considered behavior evidence of a stressor, by the 
preponderance of psychological expertise.   

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
Board concludes that the evidence is in relative equipoise 
regarding whether the Veteran's alleged in-service military 
sexual trauma occurred.  The Board will therefore grant the 
Veteran the benefit of the doubt in accordance with 38 
U.S.C.A. § 5107(b) and find that it is at least as likely as 
not that the evidence of record verifies that the Veteran's 
alleged in-service attempted rape occurred.  Accordingly, the 
Board finds that service connection for PTSD is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


